--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
TERMINATION AGREEMENT AND RELEASE
 
 
THIS TERMINATION AGREEMENT AND RELEASE (this “Agreement”) is made as of the
20th day of January, 2015.
 
AMONG:
 
bBOOTH, INC., a corporation having an address at 1157 North Highland Avenue,
Suite C, Hollywood, CA 90038
 
(“bBooth”)
 
AND:
 
SONGSTAGRAM, INC., a corporation having an address at 15462 Cabrito Road, Van
Nuys, CA 91406
 
(“Songstagram”)
 
AND:
 
[NAME OF CLAIMANT], an individual having an address at [INSERT ADDRESS OF
CLAIMANT]
 
(the “Claimant”)
 
WHEREAS:
 
A. bBooth has agreed to acquire from Songstagram all assets of Songstagram,
including all intellectual property related to, or used in connection with, the
Songstagram application and bBooth has also agreed to acquire from Rocky Wright
all assets related to, or used in connection with, the Songstagram application,
the business of Songstagram, the business of Queeby, Inc (“Queeby”) and the
Queeby application (collectively, the “Acquired Assets”);
 
B. The Claimant is an employee or consultant of Songstagram and in connection
therewith has entered into a Consulting Agreement and a Termination Benefits
Agreement, each dated November 13, 2014 (collectively, the “Songstagram
Agreements”);
 
C. bBooth wishes to employ the Claimant and, in consideration therefor, wishes
to confirm that the Claimant does not own any rights to any of the Acquired
Assets; and
 
D. Songstagram and the Claimant wish to terminate the Songstagram Agreements and
forever release any and all claims between and amongst bBooth, Songstagram and
the Claimant (each, a “Party” and one or more being “Parties”);
 
 
 

--------------------------------------------------------------------------------

 
THIS AGREEMENT WITNESSES THAT, in consideration of the covenants and agreements
set out herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties covenant and agree as
follows:
 
1.  
TERMINATION OF THE AGREEMENTS

 
1.1  
Each of Songstagram and the Claimant agree that the Songstagram Agreements are
hereby terminated, effective immediately, and are of no further force and
effect.

 
1.2  
Each of Songstagram and the Claimant agree, despite any terms of the Songstagram
Agreements, that Songstagram has no obligations or liability to the Claimant
under any of the Songstagram Agreements.

 
1.3  
This Agreement constitutes a single, integrated written contract expressing the
entire agreement of the Parties concerning the subject matter and transactions
referred to in this Agreement, and no covenants, agreements, promises,
representations, or warranties of any kind, whether express or implied, in law
or fact, have been made by any Party, except as specifically set forth in this
Agreement. All prior and contemporaneous discussions, negotiations, and
agreements, including the Songstagram Agreements, have been, and are, merged and
integrated into, and are superseded by, this Agreement.

 
2.  
RELEASE AND WAIVER OF SECTION 1542 OF CALIFORNIA CIVIL CODE - SONGSTAGRAM

 
2.1  
The Claimant hereby agrees that:

 
(a)  
all of his/her right, title, interest and claim in, in connection with, or to,
any claims under or in connection with the Songstagram Agreements (the
“Songstagram Agreements Claimed Interest”) is hereby fully satisfied and
extinguished;

 
(b)  
the Claimant, for himself/herself and all of his/her successors, assigns, heirs,
administrators, representatives, agents, associates and affiliates, and of any
successors thereof (collectively, the “Releasors”), will irrevocably and
unconditionally remise, release, acquit and forever discharge Songstagram and
all of its present, former and future directors, officers, shareholders,
employees, associates, affiliates, partners, agents, administrators, counsel,
consultants, contractors, representatives, agents, and assigns, and those of any
successors of any of the foregoing (collectively, the “Releasees”), of and from
any and all manner of actions, causes of action, suits, debts, sums of money,
due accounts, dues, bonds, covenants, contracts, claims, demands, damages,
costs, expenses, liabilities, compensation and any and all legal obligations of
any and every kind and nature whatsoever and howsoever arising, whether at law
or in equity, or under any statute, whether known or unknown, and suspected or
unsuspected, which the Releasors had, have, or may at any time in the future
have, with respect to the Songstagram Agreements Claimed Interest;

 
 
2

--------------------------------------------------------------------------------

 
(c)  
the Releasors will not, directly or indirectly, join, assist, aid, or act in
concert in any manner whatsoever with, any other person in the making of any
claim or demand, or in the bringing of any proceeding or action, in any manner
whatsoever against the Releasees or any of them with respect to the Songstagram
Agreements Claimed Interest; and

 
(d)  
the Releasors will not make or continue any claim or complaint, or initiate or
continue any proceeding, against any person which might be entitled to claim,
pursuant to the provisions of any applicable statute or otherwise, contribution,
indemnity or other relief against the Releasees or any of them arising out of or
in relation to the Songstagram Agreements Claimed Interest.

 
2.2  
The Claimant acknowledges and agrees that, in entering into this Agreement,
his/her: (a) has been advised, and has had an opportunity, to obtain independent
legal advice, (b) has exercised his/her own independent judgment and (c) has not
been influenced, to any extent whatsoever, by any representations, statements or
conduct of any kind whatsoever by either of the other Parties.

 
2.3  
The Claimant does hereby, on his/her own behalf and on behalf of all Releasors,
expressly waive and relinquish all rights and benefits afforded by Section 1542
of the Civil Code of California, and any other comparable and applicable state
laws, and does so understanding and acknowledging the significance and
consequences of such specific waiver of Section 1542. The Claimant acknowledges
that he/she is being represented in this matter by legal counsel, and
acknowledges that he/she is familiar with the provisions of California Civil
Code Section 1542, which provides as follows:

 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims with
respect to the Songstagram Agreements Claimed Interest, the Claimant expressly
acknowledges that this Agreement is also intended to include in its effect,
without limitation, all claims which he/she does not know or expect to exist in
his/her favor at the time of execution hereof, and that this Agreement
contemplates, and effects, the extinguishment of any such claim or claims.
 
3.  
ACKNOWLEDGEMENT OF NO RIGHTS IN ACQUIRED ASSETS AND RELEASE AND WAIVER OF
SECTION 1542 OF CALIFORNIA CIVIL CODE - BBOOTH

 
3.1  
The Claimant acknowledges and agrees that the Claimant does not have any rights
whatsoever in any of the Acquired Assets.

 
3.2  
The Claimant hereby agrees that:

 
 
3

--------------------------------------------------------------------------------

 
(a)  
all of his/her right, title, interest and claim in, in connection with, or to,
any claims under or in connection with any of the Acquired Assets (the “Acquired
Assets Claimed Interest”) is hereby fully satisfied and extinguished;

 
(b)  
the Claimant, for himself/herself and all of his/her successors, assigns, heirs,
administrators, representatives, agents, associates and affiliates, and of any
successors thereof (collectively, the “Releasors”), will irrevocably and
unconditionally remise, release, acquit and forever discharge bBooth and all of
its present, former and future directors, officers, shareholders, employees,
associates, affiliates, partners, agents, administrators, counsel, consultants,
contractors, representatives, agents, and assigns, and those of any successors
of any of the foregoing (collectively, the “Releasees”), of and from any and all
manner of actions, causes of action, suits, debts, sums of money, due accounts,
dues, bonds, covenants, contracts, claims, demands, damages, costs, expenses,
liabilities, compensation and any and all legal obligations of any and every
kind and nature whatsoever and howsoever arising, whether at law or in equity,
or under any statute, whether known or unknown, and suspected or unsuspected,
which the Releasors had, have, or may at any time in the future have, with
respect to the Acquired Assets Claimed Interest;

 
(c)  
the Releasors will not, directly or indirectly, join, assist, aid, or act in
concert in any manner whatsoever with, any other person in the making of any
claim or demand, or in the bringing of any proceeding or action, in any manner
whatsoever against the Releasees or any of them with respect to the Acquired
Assets Claimed Interest; and

 
(d)  
the Releasors will not make or continue any claim or complaint, or initiate or
continue any proceeding, against any person which might be entitled to claim,
pursuant to the provisions of any applicable statute or otherwise, contribution,
indemnity or other relief against the Releasees or any of them arising out of or
in relation to the Acquired Assets Claimed Interest.

 
3.3  
The Claimant acknowledges and agrees that, in entering into this Agreement,
he/she: (a) has been advised, and has had an opportunity, to obtain independent
legal advice, (b) has exercised his/her own independent judgment and (c) has not
been influenced, to any extent whatsoever, by any representations, statements or
conduct of any kind whatsoever by either of the other Parties.

 
3.4  
The Claimant does hereby, on his/her own behalf and on behalf of all Releasors,
expressly waive and relinquish all rights and benefits afforded by Section 1542
of the Civil Code of California, and any other comparable and applicable state
laws, and does so understanding and acknowledging the significance and
consequences of such specific waiver of Section 1542. The Claimant acknowledges
that he/she is being represented in this matter by legal counsel, and
acknowledges that he/she is familiar with the provisions of California Civil
Code Section 1542, which provides as follows:

 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
 
4

--------------------------------------------------------------------------------

 
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims with
respect to the Acquired Assets Claimed Interest, the Claimant expressly
acknowledges that this Agreement is also intended to include in its effect,
without limitation, all claims which he/she does not know or expect to exist in
his/her favor at the time of execution hereof, and that this Agreement
contemplates, and effects, the extinguishment of any such claim or claims.
 
4.  
COLLECTION OF PERSONAL INFORMATION

 
4.1  
The Claimant acknowledges and consents to the fact that bBooth is collecting the
Claimant’s personal information for the purpose of fulfilling this Agreement.
The Claimant’s personal information (and, if applicable, the personal
information of those on whose behalf the Claimant is contracting hereunder) may
be disclosed by bBooth to: (a) stock exchanges or securities regulatory
authorities, (b) bBooth’s registrar and transfer agent, (c) tax authorities and
any other governmental authorities and (d) any of the other parties involved in
this Agreement, including legal counsel.  By executing this Agreement, the
Claimant is deemed to be consenting to the collection, use and disclosure of the
Claimant’s personal information (and, if applicable, the personal information of
those on whose behalf the Claimant is contracting hereunder) for the foregoing
purposes, and to the retention of such personal information for as long as
permitted or required by law or business practice.

 
5.  
GENERAL

 
5.1  
This Agreement may not be amended except by an instrument in writing signed by
each of the Parties.

 
5.2  
The Parties will execute and deliver all such further documents, do or cause to
be done all such further acts and things, and give all such further assurances
as may be necessary to give full effect to the provisions and intent of this
Agreement.

 
5.3  
This Agreement will be governed by and construed in accordance with the laws of
the State of California. The Parties acknowledge that this Agreement evidences a
transaction involving interstate commerce.

 
5.4  
Any notice required or permitted to be given under this Agreement will be in
writing and may be given by delivering, sending by email or other means of
electronic communication capable of producing a printed copy, or sending by
prepaid registered mail, the notice to the following address or number:

 
 
5

--------------------------------------------------------------------------------

 
If to bBooth:
 
bBooth, Inc.
1157 North Highland Avenue, Suite C
Los Angeles, CA, USA 90038
Attention:         Rory Cutaia
Telephone:       (855) 250-2300
Email:                 rory@bbooth.com
 
With a copy (which will not constitute notice) to:
 
Clark Wilson LLP
900 – 885 West Georgia Street
Vancouver, BC, Canada, V6C 3H1
Attention:         Virgil Z. Hlus
Telephone:        (604) 687-5700
Email:                  vzh@cwilson.com
 
If to Songstagram:
 
Songstagram, Inc.
15462 Cabrito Road
Van Nuys, CA, USA 91406
Attention:          Rocky Wright
Telephone:        (____) _______________
Email:                  rocky@sonstagram.com
 
 If to the Claimant:
 
[Name of Claimant]
[Address of Claimant]
Telephone:
Email:
 
(or to such other address or number as any Party may specify by notice in
writing to another Party).
 
Any notice delivered or sent by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy on a business
day will be deemed conclusively to have been effectively given on the day the
notice was delivered, or the transmission was sent successfully to the number
set out above, as the case may be.
 
Any notice sent by prepaid registered mail will be deemed conclusively to have
been effectively given on the third business day after posting; but if at the
time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.
 
5.5  
In this Agreement, wherever the singular or masculine is used the same will be
deemed to include the plural, feminine or body politic or corporate and also the
successors and assigns of the parties hereto and each of them where the context
of the Parties so require.

 
 
6

--------------------------------------------------------------------------------

 
5.6  
The Claimant may not assign any of the Claimant’s respective rights under this
Agreement without the prior consent of each of the other Parties. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of, the successors and permitted assigns of each
of the Parties, as applicable. Nothing expressed or referred to in this
Agreement will be construed to give any person other than the Parties any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the Parties and their
successors and assigns, as applicable.

 
5.7  
If any covenant or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by reason of any rule of law or public policy, then
such covenant or other provision will be severed from and will not affect any
other covenant or other provision of this Agreement, and this Agreement will be
construed as if such invalid, illegal, or unenforceable covenant or provision
had never been contained in this Agreement.  All other covenants and provisions
of this Agreement will, nevertheless, remain in full force and effect and no
covenant or provision will be deemed dependent upon any other covenant or
provision unless so expressed herein.

 
5.8  
The Parties shall bear their own respective attorneys’ fees, costs, and any
other expenses incurred in connection with their respective claims and the
subject matter of this Agreement.

 
5.9  
The Parties acknowledge that, after the execution of this Agreement, they may
discover facts different from or in addition to those which each Party now knows
or believes to be true with respect to the claims released in this Agreement,
and each Party agrees that, despite such a discovery, this Agreement shall be
and remain in full force and effect.  Similarly, in entering into this
Agreement, each Party assumes the risk of misrepresentations, concealments, or
mistakes, and if any Party should subsequently discover that any fact relied
upon in entering into this Agreement was untrue, that any fact was concealed
from such Party, or that such Party’s understanding of the facts or law was
incorrect, such Party shall not be entitled to set aside this Agreement or the
settlement reflected in this Agreement and shall not be entitled to recover any
damages on that account.  Each Party relies on the finality of this Agreement as
a material factor inducing such Party’s execution of this Agreement.

 
5.10  
The Parties acknowledge, understand and agree that this Agreement represents a
settlement and compromise of disputed claims, and that, the fact of this
Agreement, the substance of its recitations and provisions, or any payment
hereunder, is not, and shall not be construed, in any manner as an admission or
acknowledgment of the existence of any liability or wrongdoing on the part of
any of the Parties, all such liability or wrongdoing being expressly denied.

 
5.11  
This Agreement may be enforced by any Party by a motion under California Code of
Civil Procedure Section 664.6 or by any other procedure permitted by law in the
Superior Court of California for the County of Los Angeles.  The prevailing
Party in any motion brought to enforce this Agreement pursuant to Section 664.6
shall be entitled to its reasonable attorney’s fees expended in connection with
bringing or defending such motion.

 
 
7

--------------------------------------------------------------------------------

 
5.12  
The Parties hereto are sophisticated and have been represented by lawyers
throughout this transaction who have carefully negotiated the provisions
hereof.  As a consequence, the Parties agree that the presumptions of Section
1654 of the Civil Code of California relating to the interpretation of contracts
against the drafter of any particular clause should not be applied in this case
and therefore waive its effects.

 
5.13  
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument, and delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of an original copy of this Agreement as of the date set out on the first page
of this Agreement.

 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the Parties have executed this Termination Agreement and
Release as of the date set out on the first page hereof.
 
bBOOTH, INC.
 


 
Per:     _______________________________                                     
           Authorized Signatory
 


 
SONGSTAGRAM, INC.
 


 
Per:    _______________________________
         Authorized Signatory




EXECUTED and DELIVERED  by [CLAIMANT NAME] in the presence of:
 
 
_________________________________________
Signature
 
 
________________________________________
Print Name
 
 
________________________________________
Address
 
 
________________________________________
Occupation
)
)
)
)
)
)
)
)
)
)
)
)
)
 
 
 
 
 
________________________________________
[CLAIMANT NAME]




 
9

--------------------------------------------------------------------------------

 
